Case 9:20-cv-81882-WPD Document 1 Entered on FLSD Docket 10/08/2020 Page 1 of 6




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. _____________________

  PHILIP CARRATELLO,

           Plaintiff,

  v.

  DOLLAR TREE STORES, INC.,

           Defendant.

  __________________________________/

                                               NOTICE OF REMOVAL

       Defendant, DOLLAR TREE STORES, INC., a foreign corporation (“Dollar Tree”), by and

 through its undersigned counsel and pursuant to 28 U.S.C. § 1332, 1441 and 1446, files this Notice

 of Removal of the above-entitled action from the 15th Judicial Circuit in and for Palm Beach

 County, Florida (“Civil Division”), to the United States District Court for the Southern District of

 Florida (“West Palm Beach Division”) and in support thereof, states as follows:

       1. On or about September 9, 2020, Plaintiff, Philip Carratello (“Carratello”) filed an action

          against Dollar Tree in the Circuit Court in and for Palm Beach County, Florida, Case No.

          502020CA009685 (hereinafter referred to as “State Court Action”).

       2. Dollar Tree was served with a copy of Plaintiff’s Summons and Complaint on September

          18, 2020. A copy of the Summons reflecting service is attached as “Exhibit A.”

       3. This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

       4. A true and legible copy of all pleadings and other papers or exhibits of every kind on file

          in the State Court action are attached hereto as “Exhibit B.”

                                               COLE, SCOTT & KISSANE, P.A.
                 5220 SUMMERLIN COMMONS BOULEVARD, SUITE 201A, FORT MYERS, FL 33907 - (239) 690-7900 (239) 690-7968 FAX
Case 9:20-cv-81882-WPD Document 1 Entered on FLSD Docket 10/08/2020 Page 2 of 6




    5. No orders have been signed by the State Judge presiding over this action.

    6. This is a civil action over which this Court has original jurisdiction under 28 U.S.C. § 1332,

         and is one that may be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1446

         because it is an action between citizens of different states, and the amount in controversy

         exceeds the sum of $75,000 exclusive of interest and costs.

                                              MEMORANDUM OF LAW

    I.      DIVERSITY JURISDICTION

         In order to qualify for diversity jurisdiction, there must be complete diversity between the

 parties, which means that no plaintiff may be a citizen of the same state as any defendant. See

 Pease v. Medtronic, Inc., 6 F. Supp. 2d 1354 (S.D. Fla. 1998). As affirmatively stated by Plaintiff’s

 Counsel, the Plaintiff is a resident of Palm Beach County. See “Exhibit C” – Correspondence

 dated October 5, 2020. Therefore, Plaintiff is domiciled in, and a citizen of, the State of Florida

 for purposes of 28 U.S.C. § 1332.

         Dollar Tree is a corporation incorporated in the Commonwealth of Virginia, with its

 principle place of business in Chesapeake, VA. See attached “Exhibit D” – Articles of

 Incorporation. The citizenship of corporate entities is dependent upon the state the corporation is

 incorporated in and the State where it has its principal place of business. See Hertz Corp. v. Friend,

 559 U.S. 77, 92-93 (2010) (concluding that “the phrase ‘principal place of business’ refers to the

 place where the corporation’s high level officers direct, control and coordinate the corporation’s

 activities” and this is also referred to as the corporation’s “nerve center” or headquarters); Lincoln

 Property Co. v. Roche, 546 U.S. 81, 88 (2005) (holding that the allegation are that a corporation

 is a citizen of Texas with its corporate headquarters in Texas, then the corporation is a citizen of

 Texas and no other state); Simon Holdings PLC Group of Companies UK v. Klenz, 878 F.Supp.
                                              2
                                             COLE, SCOTT & KISSANE, P.A.
               5220 SUMMERLIN COMMONS BOULEVARD, SUITE 201A, FORT MYERS, FL 33907 - (239) 690-7900 (239) 690-7968 FAX
Case 9:20-cv-81882-WPD Document 1 Entered on FLSD Docket 10/08/2020 Page 3 of 6




 210, 211-212 (M.D.Fla. 1995); Bel-Bel International Corp., v. Community Bank of Homestead,

 162 F.3d 1101, 1106 (11th Cir. 1999); 28 U.S.C. § 1332, (c)(1). Even if a corporation’s general

 business activities are primarily in one state, that corporation’s “principal place of business” will

 nevertheless be the state where its top officers direct the corporation’s activities. See Friend, 559

 U.S. at 96 (recognizing that a company’s primary business activities visible to the public may be

 in New Jersey when the company’s top officers direct the company’s activities from New York

 yet noting that the company would still be entitled to remove a New Jersey state case to federal

 court”).

      When a corporation’s place of incorporation and principal place of business are located in

 the same state, then it is a citizen of that state only. See Lincoln Property Co. v. Roche, 546 U.S.

 81, 126 S. Ct. 606, 163 L. Ed. 2d 415, 45 A.L.R. Fed. 2d 779 (2005). Further, in determining a

 corporation’s principal place of business, the supreme court has adopted the “nerve center” test for

 determining a corporation’s principal place of business. Hertz Corp. v. Friend, 559 U.S. 77, 130

 S. Ct. 1181, 175 L. Ed. 2d 1029 (2010). A corporation's “principal place of business” for diversity

 jurisdiction purposes refers to the place where a corporation’s officers direct, control, and

 coordinate the corporation’s activities; in practice it should be where the corporation maintains its

 headquarters. Id. Here, as evidenced by “Exhibit D”, Defendant is incorporated in the

 Commonwealth of Virginia. Additionally, Defendant is not incorporated in the State of Florida.

 See “Exhibit E” – 2020 Foreign Profit Corporation Report filed with the State of Florida.

 Furthermore, as evidenced in Defendant’s 2020 Annual Report which identifies Defendant’s

 officers and directors, Defendant’s President/COO, Vice President, CFO, Treasurer, and Assistant

 Secretary are located in Chesapeake, Virginia; thus, making Defendant’s principal place of

 business or “nerve center” located in Virginia. As additional confirmation, records of the Secretary
                                                  3
                                             COLE, SCOTT & KISSANE, P.A.
               5220 SUMMERLIN COMMONS BOULEVARD, SUITE 201A, FORT MYERS, FL 33907 - (239) 690-7900 (239) 690-7968 FAX
Case 9:20-cv-81882-WPD Document 1 Entered on FLSD Docket 10/08/2020 Page 4 of 6




 of State of Virginia confirm that Dollar Tree is a foreign corporation incorporated in the State of

 Virginia with its principal place of business in Chesapeake, Virginia. See Application by Foreign

 Limited Liability Company attached hereto as “Exhibit F.” Therefore under 28 U.S.C. § 1332(c),

 Dollar Tree is a citizen of the State of Virginia.

           Accordingly, complete diversity of citizenship for purposes of 28 U.S.C. § 1332(a)(1)

 existed between the Plaintiff and Defendant at the time Plaintiff commenced an action in State

 Court, and continues to exist as of the time of the filing of this Notice of Removal.

     II.      AMOUNT IN CONTROVERSY

           The amount in controversy in this matter exceeds $75,000.00. Pursuant to 28 U.S.C. §

 1332(a)(1), diversity jurisdiction also requires the amount in controversy to “exceed the sum or

 value of $75,000.00.” Here, in the State Court Complaint, Carratello has generally alleged an

 unspecified sum of damages that “exceed the minimum jurisdictional amounts. . .” (Compl ¶ 1).

 In the Eleventh Circuit, when a plaintiff has made an unspecified claim for damages, the removing

 defendant must prove by a preponderance of the evidence that the amount in controversy “can

 more likely than not be satisfied.” Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1281 n. 5 (11th

 Cir. 2001) (citing Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1357 (11th Cir. 1996). If the

 removal petition is brought under the first paragraph of 28 U.S.C. § 1446(b) — that is, within thirty

 (30) days of the defendant being served with the state court complaint — as it is here, "[t]he

 substantive jurisdictional requirements of removal do not limit the types of evidence that may be

 used to satisfy the preponderance of evidence standard," and "[d]efendants may introduce their

 own affidavits, declarations . . ." or "other summary judgment type evidence that may reveal that

 the amount in controversy is satisfied." Pretka v. Kolter City Plaza II, Inc., 608 F. 3d 744 (11th

 Cir. 2010); Design Center of the America, LLC v. Mike Bell Inc., 54 F. Supp. 3d 1339 (S.D. Fla.
                                              4
                                               COLE, SCOTT & KISSANE, P.A.
                 5220 SUMMERLIN COMMONS BOULEVARD, SUITE 201A, FORT MYERS, FL 33907 - (239) 690-7900 (239) 690-7968 FAX
Case 9:20-cv-81882-WPD Document 1 Entered on FLSD Docket 10/08/2020 Page 5 of 6




 2014). A defendant may obtain removal of a case to federal court by relying on "evidence

 combined with reasonable deductions, reasonable inferences, or other reasonable extrapolations."

 Pretka, 608 F.3d at 754.

              Carratello has generally alleged damages in excess of $30,000.00 in the State Court

 complaint. However, on March 25, 2020, Carratello, through counsel indicated that Plaintiff has

 sustained approximately $175,956.51 in medical expenses and estimates that Plaintiff will incur

 approximately $200,000.00 in future medical expenses” See Exhibit G – Correspondence dated

 March 25, 2019. Here, it is clear, that the amount in controversy in this case exceeds $75,000.00,

 exclusive of interest and costs.

              Accordingly, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

 and Dollar Tree is entitled to remove this action pursuant to 28 U.S.C. § 1441 and 1446(b).

       III.      NOTICE AND TIMELINESS

              Finally, this petition and notice thereof has been provided to Carratello and has been filed

 with the Clerk of Court in the 15th Judicial Circuit in and for Palm Beach County, Florida within

 thirty (30) days of service of Carratello’s Complaint, and is therefore timely according to 28 U.S.C.

 1446(b). 1

              WHEREFORE, Defendant, DOLLAR TREE STORES, INC., respectfully requests the

 removal of the action pending in the Circuit Court for the 15th Judicial Circuit in and for Palm

 Beach County, Florida to the United States District Court for the Southern District of Florida, West

 Palm Beach Division.




 1   The required filing fee and an executed Civil Cover Sheet accompany this notice.
                                                                     5
                                                  COLE, SCOTT & KISSANE, P.A.
                    5220 SUMMERLIN COMMONS BOULEVARD, SUITE 201A, FORT MYERS, FL 33907 - (239) 690-7900 (239) 690-7968 FAX
Case 9:20-cv-81882-WPD Document 1 Entered on FLSD Docket 10/08/2020 Page 6 of 6




                                              CERTIFICATE OF SERVICES

         I HEREBY CERTIFY that on this 8th day of October, 2020, a true and correct copy of the

 foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which

 will send notice of electronic filing to all counsel of record.


                                                         COLE, SCOTT & KISSANE, P.A.
                                                         Counsel for Defendant
                                                         222 Lakeview Ave., Suite 120
                                                         West Palm Beach, FL 33401
                                                         Telephone (561) 383-9206
                                                         Facsimile (561) 683-8977
                                                         Primary e-mail: katie.merwin@csklegal.com
                                                         Secondary e-mail: mark.fereg@csklegal.com
                                                         Alternate e-mail: krystal.desinord @csklegal.com

                                                 By: s/ Mark Fereg
                                                     KATIE M. MERWIN
                                                     Florida Bar No.: 41635
                                                     MARK FEREG
                                                     Florida Bar No.: 1008822




                                                                 6
                                              COLE, SCOTT & KISSANE, P.A.
                5220 SUMMERLIN COMMONS BOULEVARD, SUITE 201A, FORT MYERS, FL 33907 - (239) 690-7900 (239) 690-7968 FAX
